Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 2/9/2021. Claims 1-4 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Michael Smith on 2/9/2022. 

The application has been amended as follows:

1.	(Currently amended)  A meeting solicitation management platform for helping at least one executive manage requests for their time by at least one vendor, comprising 

at least one processor and memory coupled to the at least one processor; 
a meeting acceptance criteria filter executable by the at least one processor for filtering meeting requests for relevancy by providing the vendor details on the meeting interests and disinterests of the executive;

a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time;

a new meeting request input executable by the at least one processor for allowing the vendor to provide a sufficient amount of information to the executive so that the executive can determine whether to accept a meeting with the vendor ;

a maximum allowed meetings selector executable by the at least one processor for limiting the number of meeting requests permitted during a selected period of time by vendors for review by the executive; and

a charity selector executable by the at least one processor for allowing the executive to select which charity will receive the donation that the vendor will make when a meeting is accepted.

2.	(Currently amended)  The platform of claim 1, the new meeting request input is configured to allow a vendor to provide a statement articulating why the vendor meets the executive’s meeting interest and reason for the meeting, a 

3.	(Currently amended)  The platform of claim 2, wherein the bold claim consisting of a statement of three hundred or less words and presenting an argument for how the vendor meets a specified executive’s needs and interests.

4.	(Currently amended)  The platform of claim 1, wherein the recorded video is configured to introduce the vendor to the executive or provide additional context for the executive to make a meeting decision.

5. (Canceled)
6. (Canceled)
7. (Canceled)

9. (Canceled)
10. (Canceled

Status of Claims
Claims 1-4 are pending.
Claim 1-4 are currently amended.
Claims 5-10 are cancelled
Claims 1-4 are allowed.

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance

With respect to the 35 USC 103 rejections, none of the prior art of record, taken individually or in any combination, teach, inter alia,
A meeting solicitation management platform for helping at least one executive manage requests for their time by at least one vendor, comprising:
at least one processor and memory coupled to the at least one processor; 
a meeting acceptance criteria filter executable by the at least one processor for filtering meeting requests for relevancy by providing the vendor details on the meeting interests and disinterests of the executive;
a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time;
a new meeting request input executable by the at least one processor for allowing the vendor to provide a sufficient amount of information to the executive so that the executive can determine whether to accept a meeting with the vendor ;
a maximum allowed meetings selector executable by the at least one processor for limiting the number of meeting requests permitted during a selected period of time by vendors for review by the executive; and
a charity selector executable by the at least one processor for allowing the executive to select which charity will receive the donation that the vendor will make when a meeting is accepted.


The prior art references most closely resembling the Applicant’s claimed invention are:
Metcalfe (US Patent No. 8209310) in view of Non-Patent Literature, Lucid (Dated Jan. 23, 2012) in view of Non-Patent Literature, Warnke (Dated Dec. 1, 2009) in further view of Angelopoulos et al. (US Pub. No. 2003/0078858) in further view of Non-Patent Literature MPEP (Dated March 27, 2014).

Metcalfe teaches a professional networking system and method that facilitates a meeting between two or more users of the system for the purpose of expanding the users' professional networks. Users are matched by the system based on one or more available meeting dates of each user, and one or more sought characteristics corresponding to one or more characteristics of the second user that the first user profile seeks in another user. The system does not directly reveal the characteristics of one matched user to any other user except certain basic contact information may be disclosed to another matched user to facilitate a meeting.


Metcalfe does not teach the amended limitations of claim 1.  Specifically, the novel limitation of “…a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time…”  within the same overall methodology and subject matter.

NPL-Lucid teaches a meeting value calculator.  However, the NPL does not disclose the same methodology as the invention.  Specifically the novel limitation of, “…a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time…”  within the same overall methodology and subject matter.

NPL-Warnke teaches technical writing for software documention writers guide.  However, NPL-Warnke does not disclose the novel limitation of, “…a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time…”  within the same overall methodology and subject matter.

NPL-MPEP discloses the procedures and processes of the US Patent and Trademark Office.  However, NPL-MPEP does not disclose the novel limitation of, “…a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time…”  within the same overall methodology and subject matter.

Angelopoulos teaches a system and methods for peer-to-peer electronic commerce between buyer and seller client systems facilitated by a server system. A buyer client system specifies search parameters for an offering that the user of the buyer client system desires to obtain. The buyer client system sends the search parameters of the desired offering to the server system. The server system maintains categories of offerings submitted from seller client systems. The server system determines the category of offering that corresponds to the search parameters. The server system then sends data identifying the seller client systems that have an offering in that category of offering to the buyer client system. Using the seller identification data, the buyer client system contacts the seller client system for information on the offering. The seller client system sends information on the offering to the buyer client system. The buyer and seller may discuss the information interactively and online using a chat or an online whiteboard system. If the user of 

Angelopoulos does not teach the amended limitations of claim 1.  Specifically, the novel limitation of “…a meeting value calculator executable by the at least one processor for helping the executive estimate an appropriate value for an hour of their time to be donated by the vendor wherein the appropriate value is based on a monetary  amount other executives with similar titles and from similar size companies receive for an hour of their time…”  within the same overall methodology and subject matter.

Moreover. while the teachings of Metcalfe in view of NPL-Lucid in view of NPL-Warnke in view of NPL-MPEP in view of Angelopoulos separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623